Citation Nr: 0327302	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  99-16 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a lung disorder 
claimed as a due to asbestos exposure.

2.  Entitlement to service connection for a back disorder.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from April 1962 to July 1966.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of July 1998 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
regional office (RO).  In February 2001, the veteran 
testified at a video-conference hearing before one of the 
undersigned Veterans Law Judges.  In May 2001, the Board 
remanded the case for further action.  Subsequently, in 
November 2002, the RO granted claims for service connection 
for chronic dermatitis and migraine headaches which had been 
on appeal, but confirmed the denial of service connection for 
a lung disorder claimed as due to asbestos exposure, and 
confirmed the denial of service connection for a back 
disorder.  In April 2003, the veteran testified at another 
video-conference hearing held before one of the undersigned.  


REMAND

Regarding the claim for service connection for a lung 
disorder due to asbestos exposure, the Board notes that 
during the hearing held in April 2003, the veteran testified 
that he had undergone tests for asbestosis at the Biloxi 
Naval Hospital.  He stated that he did not know the results 
of those tests.  The records from such testing are not 
contained in the veteran's claims file and no attempt has 
been made to obtain them.  In addition, the veteran has 
testified of being diagnosed as being between "Stage 2 and 3 
of asbestosis" at the Providence Medical Center in Mobile 
Alabama.  It is unclear whether such records have been 
obtained.  The file includes records pertaining to the 
veteran from the Providence Family Physicians located in 
Semmes, Alabama, but those records do not contain any 
diagnosis pertaining to asbestosis.  The Board is unable to 
determine whether or not this is the medical facility to 
which the veteran referred.  In addition, the Board notes 
that the claims file contains a record dated in September 
1998 which contains a diagnosis of early pulmonary asbestosis 
secondary to minimal asbestos exposure.  That record is 
unsigned and bears no indication as to the name of the 
medical facility, so the Board cannot determine whether this 
is the record from the Providence Medical Center to which the 
veteran has referred.  For these reasons, further development 
of this matter is required.  The Board notes that such 
records are relevant as they might show that the veteran has 
a current disorder related to asbestos exposure.  
Accordingly, the Board must remand the case in order to 
attempt to obtain such records.  

With respect to the claim for service connection for a back 
disorder, the Board notes that the veteran was afforded a VA 
spine examination in October 2001.  The examiner stated that, 
with respect to the veteran's contention that his current 
lower back problems were related to an injury in service, 
this "...would represent a possibility as opposed to a medical 
certainty."  The Board concludes that this opinion is not 
adequate to resolve the claim.  In this regard, the Board 
notes that a mere possibility that a current disorder is 
related to an injury in service is not enough to support a 
claim.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
(holding that a physician's statement that a service-
connected disorder "may or may not" have prevented medical 
personnel from averting the veteran's death was not 
sufficient to support a claim); Beausoleil v. Brown, 8 Vet. 
App. 459 (1996) (holding that a general and inconclusive 
statement about the possibility of a link was not 
sufficient); and Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (holding that there was a plausible basis for the 
Board's decision that a disability was not incurred in 
service where even the medical evidence favorable to the 
appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure).   Conversely, a veteran 
need not prove a claim to a degree that it would be described 
as a medical certainty.  Thus, the opinion is not adequate to 
resolve the claim for service connection for a back disorder 
as it is not specific enough with respect to the likelihood 
that the disorder at issue is related to service.  The RO 
should refer the claims file back to the examiner to obtain 
an opinion as to whether it is at least as likely as not that 
the veteran's current back disorder is due to an injury 
during service.  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should attempt to obtain 
records from the Naval Hospital (or other 
medical facility) in Biloxi pertaining to 
the testing for asbestos related disease 
which the veteran described during the 
April 2003 hearing.  Efforts to obtain 
such records should continue unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile.  
38 U.S.C.A. § 5103A(b)(3).  The RO should 
also attempt to obtain records from the 
Providence Medical Center in Mobile 
Alabama. 

2.  The claims file should be referred to 
the VA physician who conducted the spine 
examination in October 2001.  The 
examiner should offer an opinion as to 
whether "it is at least as likely as 
not" (i.e., whether there is a 50 
percent or higher possibility) that the 
veteran's current back disorder is 
related to an injury during service.  

3.  The RO should review the VA medical 
opinion to determine if it is in 
compliance with this REMAND.  If the 
opinion is deficient in any manner, it 
should be returned, along with the claims 
file, for immediate corrective action.

4.  Thereafter, the RO should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



			
	JEFF MARTIN     	CONSTANCE B. TOBIAS 
	               Veterans Law Judge                                      
Veterans Law Judge
         Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
STANLEY CIEPLAK
	Acting Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




